DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 has been allowed because the prior art does not disclose or suggest a hydration quirt bottle comprising a screw or bolt; a plunger  actuator collar; a plunger; a plunger seal; a barrel; and a cap; wherein,  said screw or bolt is a fastener or a rigid solid cylindrical member with male thread or helical ridges at a first end and around a head at a  second end;  said plunger actuator collar is a rigid hollow cylindrical shaped member  with a side, an interior surface having a helical thread  spiraling longitudinally along said length of said plunger actuator collar,  a center of a closed proximal end of said plunger actuator collar having a screw hole; 
said plunger is a rigid oblong member with a longitudinal axis, said proximal end of said plunger has a screw flange, said screw flange is a rigid planar disk-shaped member with a center, an  outer diameter, a proximal surface, and a distal surface,  said center of said screw flange has a screw hole, 
said distal end of said plunger has a head,  said head on said plunger is a rigid planar disk-shaped member;
said barrel is a is a rigid hollow cylindrical shaped member with an interior surface, an outer an exterior  surface, a length, an open proximal end, and an  open distal end,  said exterior surface of said barrel has a proximal exterior helical  thread and a distal exterior helical thread, said proximal exterior helical thread on said barrel is a helical thread  spiraling longitudinally along said exterior surface of said barrel at  said proximal end of said barrel,  said distal exterior helical thread on said barrel is a helical thread  spiraling longitudinally along said exterior surface of said barrel at  said distal end of said barrel,  said cap is a rigid hollow cylindrical shaped member with, an interior surface, and a  closed distal end, 
said interior surface of said cap has a helical thread spiraling  longitudinally along said length of said cap,  said closed distal end of said cap is a rigid planar disk shaped member having  a spout, 6 said spout is a rigid cylindrical member with a side, an inner diameter,  an interior surface, an outer diameter, an exterior surface, a length, a 8 longitudinal axis, an open proximal end, and an open distal end,  said open proximal end of said spout is rigidly attached to said distal  surface of said closed distal end of said cap; 
wherein said plunger seal is reversibly attachable to  said distal surface of said head on said plunger;
wherein said proximal exterior helical thread on said barrel is sized to mate with  said helical thread on said plunger actuator collar,  said distal exterior helical thread on said barrel is sized to mate with  said helical thread on said cap,  said proximal surface of said screw flange on said plunger is pivotally  attached to said distal surface of said closed proximal end of said  plunger actuator collar by inserting said screw or bolt into said screw  hole on said closed proximal end of said plunger actuator collar and said screw hole on said screw flange on said plunger;
and in combination of the rest limitations in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        June 29, 2022